Case 6:18-cv-01237-WWB-GJK Document 107 Filed 04/10/19 Page 1 of 4 PageID 1627




                         UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION



 CLASSIC SOFT TRIM, INC. and
 ROADWIRE LLC,

                     Plaintiffs,

 v.                                                     Case No: 6:18-cv-1237-Orl-40GJK


 ROSS ALBERT, KATZKIN LEATHER,
 INC., CLEARLIGHT PARTNERS, LLC,

                   Defendants.
 ______________________________

                                          ORDER

       This cause came on for consideration without oral argument on the following motion:

       MOTION:       PLAINTIFFS, CLASSIC SOFT TRIM, INC.’S AND
                     ROADWIRE, LLC’S, COMBINED OPPOSITION TO
                     DEFENDANTS KATZKIN AND CLP’S RULE 12
                     MOTIONS, AND THEIR MOTION FOR CHANGE OF
                     VENUE, COMBINED WITH PLAINTIFFS’ MOTION FOR
                     LEAVE TO FILE [PROPOSED] SECOND AMENDED
                     COMPLAINT

                     (Doc. No. 94)

       FILED:        March 15, 2019

       ________________________________________________________________

       THEREON it is ORDERED that the motion be GRANTED.

 I.    BACKGROUND.

       On July 31, 2018, this case was removed to this Court from state court. Doc. No. 2. On

 December 27, 2018, CST filed an Amended Complaint which added Roadwire LLC as a plaintiff
Case 6:18-cv-01237-WWB-GJK Document 107 Filed 04/10/19 Page 2 of 4 PageID 1628



 and Katzkin Leather, Inc. (“Katzkin”) and Clearlight Partners LLC (“Clearlight”) as defendants.

 Doc. No. 35. On February 1, 2019, an Amended Case Management and Scheduling Order (the

 “Amended CMSO”) was issued. Doc. No. 70. Pursuant to the Amended CMSO, motions to add

 parties or to amend pleadings have to be filed no later than June 28, 2019. 1 Doc. No. 70 at 1.

         On February 12, 2019, both Katzkin and Clearlight filed a motion to dismiss. Doc. Nos.

 74 and 77. On March 6, 2019, an order granting the motions to dismiss without prejudice was

 issued. Doc. No. 87. Plaintiffs were given until March 13, 2019 to file a second amended

 complaint. Doc. No. 87. On March 12, 2019, Plaintiffs filed a Notice of Intent to Comply with

 the Court’s March 6, 2019, order by filing a Second Amended Complaint and Motion for

 Reinstatement of the Amended Complaint. Doc. No. 89. On March 13, 2019, the Court issued

 an order vacating the order granting Katzkin and Clearlight’s motions to dismiss. Doc. No. 92.

 The Amended Complaint was reinstated and Plaintiff was directed to file a motion to amend in

 compliance with Federal Rule of Civil Procedure 15(a)(2) if Plaintiffs sought to file an amended

 complaint. Doc. No. 92 at 2.

         On March 15, 2019, Plaintiffs filed a motion for leave to file a “second” Amended

 Complaint (the “Motion”) that adds one additional defendant, Clearlight Partners Management,

 LLC (“CPM”) and expands on the allegations against Katzkin and Clearlight. 2 Doc. Nos. 94, 104. 3

 Katzkin and Clearlight filed a joint response in opposition to the motion for leave to file a second

 amended complaint arguing the substance of their pending motions to dismiss on jurisdictional

 and venue grounds. Doc. No. 97. They also filed declarations in support of their response.

 Doc. Nos. 98, 99 and 100. On April 5, 2019, Plaintiffs filed a Motion to Strike the declarations


 1
   A Second Amended Case Management and Scheduling Order reflects the same deadlines. Doc. No. 80.
 2
   This is the first amendment as to Defendants Katzkin and Clearlight.
 3
   The proposed Second Amended Complaint was originally attached to the Motion but it was removed and refiled
 after certain information was revised upon stipulation of the parties. Doc. Nos. 94-2, 101, 102, 104.



                                                      -2-
Case 6:18-cv-01237-WWB-GJK Document 107 Filed 04/10/19 Page 3 of 4 PageID 1629



 because they were not properly considered on a pending motion for leave to file an amended

 complaint. Doc. No. 103.

 II.    ANALYSIS.

         “The decision whether to grant leave to amend a complaint is within the sole discretion of

 the district court.” Laurie v. Ala. Ct. of Crim. Appeals, 256 F.3d 1266, 1274 (11th Cir. 2001) (per

 curiam). Leave to amend a complaint should be freely given “when justice so requires.” Fed. R.

 Civ. P. 15(a)(2). Unless a substantial reason exists to deny leave to amend, the discretion of the

 district court is not broad enough to permit denial. Andrews v. Radiancy, Inc., 2017 U.S. Dist.

 LEXIS 18884, at *4 (M.D. Fla. Feb. 9, 2017); Shipner v. Eastern Air Lines, Inc., 868 F.2d 401,

 407 (11th Cir. 1989) (“This policy of rule 15(a) in liberally permitting amendments to facilitate

 determination of claims on the merits circumscribes the exercise of the district court’s discretion.

 . . .”). “[W]here a more carefully drafted complaint might state a claim, a plaintiff must be given

 at least one chance to amend the complaint.” Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991);

 Bryant v. Dupree, 252 F.3d 1161, 1164 (11th Cir. 2001).

        Plaintiffs seek leave to file a first amendment to their complaint against Katzkin and

 Clearlight. Doc. No. 104. Plaintiffs also seek to add an additional defendant, CPM. Doc. No.

 104. Plaintiffs have filed their Motion within the time provided by this Court’s order (Doc. No.

 92), and within the time provided by the Amended CMSO. Doc. Nos. 70 and 80. Upon review

 of the proposed Second Amended Complaint, the Court finds no substantial reason to deny

 Plaintiffs’ request for leave to amend.

        Accordingly, it is ORDERED that:

        1.      The Motion (Doc. No. 94) is GRANTED; and




                                                 -3-
Case 6:18-cv-01237-WWB-GJK Document 107 Filed 04/10/19 Page 4 of 4 PageID 1630



        2.     The proposed Second Amended Complaint (Doc. No. 104) shall be deemed filed

               as of the date of this Order.

        DONE in Orlando, Florida on April 10, 2019.




 Copies furnished to:

 Counsel of Record
 Unrepresented Party




                                               -4-
